Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2017                                                                                       Stephen J. Markman
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155609(25)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
                                                                    SC: 155609
  v                                                                 COA: 335203
                                                                    Saginaw CC: 08-031116-FC
  MARK COLIN JENNINGS, II,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to exceed the
  page limitation of the application for leave to appeal is GRANTED. The application
  submitted on April 10, 2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 28, 2017
                                                                              Clerk